DETAILED ACTION

This Office Action is a response to an amendment filed on 10/20/2021, in which claims 1-30 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments with respect to claims 1-30 have been considered but are not persuasive. 
In regards to claims 1-30 applicant argues as follows: 
The rejection of claims 1-9, 15-24, and 30 under 35 U.S.C. § 102(a)(1) as being anticipated by Jun is improper and must be withdrawn, and because the 
Jun does not disclose that “the gradient” is determined by “performing a gradient calculation for the sample using an available sample that corresponds to an unavailable sample,” as recited by claim 1
However, examiner respectfully disagrees. 
a.	Section 2152.07 of MPEP points out the form paragraphs appropriate for rejection under AIA  35 U.S.C. 102. Below is the statement of form paragraph ¶7.06 Notice re prior art available under both pre-AIA  and AIA : 
“In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.”
Thus, changing the rejection from AIA  35 U.S.C. 102(a)(1) to AIA  35 U.S.C. 102(a)(2) is not considered new ground of rejection. Therefore, the 
b.	As shown in Fig. 15 and disclosed in paragraph 294-295, Jun discloses that unavailable samples may be replaced with available samples in an order from a left lowermost sample position 0 to a right uppermost sample. In addition, Fig. 16(b) and paragraph 299 Jun discloses that the values of the 8 unavailable samples may be replaced with the sample value of an available sample. In paragraph 301 it is mentioned that the value of the unavailable samples b’ may be derived using gradient between the calculated average and the available samples value b, and paragraph 302 talks about how this gradient is calculated, and mentions that a delta value between the calculated average and the samples b is calculated, and is determined if the value is increasing or decreasing depending on the sign of the value (being more than zero or less than zero). Thus, the delta value calculated in paragraph 302 is the gradient value of available samples that corresponds to the unavailable samples. Therefore, Examiner believes that the argued limitations are fully disclosed by the currently on file references.
Claims 1-30 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 15-24, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jun (US 2019/0166375 A1).

Regarding claim 1, Jun discloses: A method of coding video data, the method comprising: 
reconstructing a block of video data to create a reconstructed block of video data (see paragraph 267); 
determining a value of a gradient for a sample in the reconstructed block of video data (see paragraph 300-302), including performing a gradient calculation (see paragraph 302 and 306, calculating delta value using available samples b) for the sample using an available sample that corresponds to an unavailable sample that is (see paragraph 294 and 306-307, and Fig. 15 and 16); 
determining an adaptive loop filter for the reconstructed block of video data based at least in part on the determined value of the gradient for the sample (see paragraph 108 and 316); and 
applying the determined adaptive loop filter to the reconstructed block of video data to generate a filtered block of video data (see paragraph 121). 
Regarding claim 2, Jun discloses: The method of claim 1, wherein performing the gradient calculation for the sample using the available sample that corresponds to the unavailable sample (see paragraph 294 and 306-307, and Fig. 15 and 16) comprises: 
performing the gradient calculation for the sample using an available neighboring sample along a gradient direction of the gradient of the sample in place of the unavailable sample (see paragraph 306-307). 
Regarding claim 3, Jun discloses: The method of claim 1, wherein performing the gradient calculation for the sample using the unavailable sample (see paragraph 294 and 306-307, and Fig. 15 and 16) comprises: 
performing mirror padding to determine the available sample that corresponds to the unavailable sample (see Fig. 16(b) and Fig. 17); and 
(see paragraph 306). 
Regarding claim 4, Jun discloses: The method of claim 1, wherein: 
determining the value of the gradient for the sample in the reconstructed block of video data includes determining gradient values for a window that covers the reconstructed block of video data, the window including samples of the reconstructed block of video data and samples that surround the reconstructed block of video data (see Fig. 16 and 17); and 
determining the adaptive loop filter for the reconstructed block of video data (see paragraph 108) based at least in part on the determined value of the gradient for the sample (see paragraph 306 and 316-317) includes determining the adaptive loop filter for the reconstructed block of video data based at least in part on the determined gradient values for the window (see paragraph 108 and 316). 
Regarding claim 5, Jun discloses: The method of claim 4, wherein determining the gradient values for the window that covers the reconstructed block of video data (see Fig. 16 and 17) comprises: 
replacing unavailable gradient values for samples within the window that are outside a boundary of one of: the picture, the slice, the tile, or the tile group with one or more gradient values that are inside the boundary (see Fig. 16 and paragraph 307), wherein the one of: the picture, the slice, the tile, or the tile group includes the (see Fig. 16(a)). 
Regarding claim 6, Jun discloses: The method of claim 5, wherein the boundary comprises a horizontal boundary (see Fig. 16(a), B and C), and wherein replacing the unavailable gradient values for the samples within the window that are outside the boundary with the one or more gradient values that are inside the boundary (see Fig. 16(b) and paragraph 306-307) comprises: 
determining a gradient value for a sample within the window and outside the horizontal boundary as a nearest gradient value of a sample inside the horizontal boundary that is on the same column as the sample within the window and outside the horizontal boundary (see paragraph 306-307 and Fig. 16). 
Regarding claim 7, Jun discloses: The method of claim 5, wherein the boundary comprises a vertical boundary, and wherein replacing the unavailable gradient values for the samples within the window that are outside the boundary with the one or more gradient values that are inside the boundary (see Fig. 16(b) and paragraph 306-307) comprises: 
determining a gradient value for a sample within the window and outside the vertical boundary as a nearest gradient value of a sample inside the vertical boundary that is on the same row as the sample within the window and outside the vertical boundary (see paragraph 306-307 and Fig. 16). 

Regarding claim 8, Jun discloses: The method of claim 5, wherein replacing the unavailable gradient values for the samples within the window that are outside the boundary with the one or more gradient values that are inside the boundary (see Fig. 16 and paragraph 307) comprises: 
determining a diagonal gradient value for a sample within the window and outside the boundary as a nearest diagonal gradient value of a sample inside the boundary that is on the same gradient direction as the diagonal gradient value of the sample within the window and outside the boundary (see Fig. 12). 
Regarding claim 9, Jun discloses: The method of claim 5, wherein replacing the unavailable gradient values for the samples within the window that are outside the boundary with the one or more gradient values that are inside the boundary (see Fig. 16 and paragraph 307) comprises: 
determining additional gradient values for additional samples within the reconstructed block of video data to replace the unavailable gradient values for the samples within the window that are outside the boundary (see Fig. 12 and 17). 
Regarding claims 15-24, claims 15-24 are drawn to an apparatus having limitations similar to the methods claimed in claims 1-9 treated in the above rejections.  Therefore, apparatus claims 15-24 correspond to method claims 1-9 and are rejected for the same reasons of anticipation as used above.

Regarding claim 30, claim 30 is drawn to a computer readable storage medium having limitations similar to the apparatus and method claimed in claims 1 and 15 treated in the above rejections.  Therefore, computer readable storage medium claim 30 corresponds to apparatus and method claims 1 and 15 and is rejected for the same reasons of anticipation as used above.

Allowable Subject Matter

Claims 10-14 and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483